      Case 7:08-cv-00203 Document 81 Filed on 04/01/19 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                April 01, 2019
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:08-CV-203
                                  §
0.61 ACRES OF LAND, MORE OR LESS, §
SITUATED IN STARR COUNTY, TX, et §
al,                               §
                                  §
       Defendants.                §


UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:08-CV-211
                                  §
0.86 ACRES OF LAND, MORE OR LESS, §
SITUATED IN STARR COUNTY, TX, et §
al,                               §
                                  §
       Defendants.                §


UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:09-CV-021
                                  §
2.06 ACRES OF LAND, MORE OR LESS, §
SITUATED IN STARR COUNTY, TX, et §
al,                               §
                                  §
       Defendants.                §

                                       ORDER

       THIS CAUSE is before the Court on the Notice of Disclaimer, filed by Plaintiff,

regarding the Disclaimer executed by CELINE M. COZAD (Dkt. No. 72). After reviewing the

Disclaimer and the file in this cause, it is ORDERED AND ADJUDGED as follows:
1/2
      Case 7:08-cv-00203 Document 81 Filed on 04/01/19 in TXSD Page 2 of 2



       Defendant, CELINE M. COZAD is hereby DISMISSED from this cause.

       SO ORDERED this 1st day of April, 2019, at McAllen, Texas.


                                             ___________________________________
                                             Randy Crane
                                             United States District Judge




2/2
